Exhibit 99.2 Unaudited pro forma combined financial information of Xumanii and RMT. The unaudited pro forma information below gives effect to the share exchange between Xumanii and RMT as if it had beenas of the beginning consummated of the applicable period. The unaudited pro forma information has been derived from the historical Financial Statements of these two companies. The unaudited pro forma information is for illustrative purposes only. You should not rely on the unaudited pro forma financial information as being indicative of the historical esults that would have been achieved had the acquisition occurred in the past or the future financial results that the Company will achieve after the merger. Xumanii International Holdings Corp. Rocky Mountain Tracking, Inc. RMT Leasing, Inc. and RMT Management, Inc. Pro forma Combined Balance Sheet (Unaudited) Xumanii International Holdings Corp. Rocky Mountain Tracking, Inc. RMT Leasing, Inc. and RMT Management, Inc. April 30, April 30, Pro forma Pro forma Adjustment Combined Assets Current assets: Cash and cash equivalents $ $ $ ) $ Accounts receivable - Accounts receivable - related party - Prepaid expenses Note receivable - related party - ) - Total current assets ) Goodwill Intangible assets, net of accumulated amortization Fixed assets, net of accumulated depreciation - Total assets $ Liabilities and Stockholders’ Equity (Deficit) Current liabilities: Accounts payable and accrued liabilities Derivative liabilities - Advances from related party - Deferred revenue - Notes payable - Total current liabilities Total liabilities Stockholders’ equity (deficit): Preferred stock, $0.001 par value, 0 shares issued and outstanding - - 50 50 Common stock, $0.001 par value, 450,000,000 shares authorized, 450,308,162 shares issued and outstanding, $1 par value, 10,000 shares authorized, 100 shares issued and outstanding Additional paid-in capital ) Retained earnings (accumilated deficit) Total stockholders’ equity (deficit) ) Total liabilities and stockholders’ equity (deficit) $ Pro Forma Footnotes: (1) To record RMT acquisition as follows: Cash $ Notes payable Preferred stock Total purchase price $ (2) To eliminate RMT equity. Xumanii International Holdings Corp. Rocky Mountain Tracking, Inc. RMT Leasing, Inc. and RMT Management, Inc. Pro forma Combined Statement of Operations (Unaudited) Xumanii International Holdings Corp. Rocky Mountain
